Case: 15-50216      Document: 00513319344         Page: 1    Date Filed: 12/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                          December 23, 2015
                                    No. 15-50216
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERIC VELASQUEZ-OSMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-704-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Eric Velasquez-Osman appeals the 46-month sentence of imprisonment
imposed upon his conviction for illegal reentry.              The objection raised by
Velasquez in the district court did not preserve his current contention that the
sentence is substantively unreasonable. See United States v. Neal, 578 F.3d
270, 272 (5th Cir. 2009); United States v. Peltier, 505 F.3d 389, 391 (5th Cir.
2007). Accordingly, review is for plain error. See Peltier, 505 F.3d at 391.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50216     Document: 00513319344     Page: 2   Date Filed: 12/23/2015


                                  No. 15-50216

      The district court sentenced Velasquez at the low end of the Guidelines
range. Velasquez’s account of his prior kidnapping conviction as merely an
“unfortunate domestic incident” is insufficient to rebut the presumption of
reasonableness that is afforded a sentence within the Guidelines range. See
United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). His argument fails
to establish that the district court did not account for a factor that should have
received significant weight, gave weight to an irrelevant or improper factor, or
clearly erred in balancing the factors. Id. Although an unwarranted disparity
is a sentencing factor to be considered under 18 U.S.C. § 3553(a), the relevant
disparity is among similarly-situated defendants nationwide.          See United
States v. Candia, 454 F.3d 468, 476 (2006). Velasquez provides no support for
his contention that the disparity analysis requires symmetry between a
defendant’s current federal sentence and his prior sentences. Further, this
court has rejected the contention that a presumption of reasonableness should
not be afforded a within-Guidelines sentence when a defendant’s prior
conviction is used both to support an offense level enhancement and to assess
criminal history points. See United States v. Duarte, 569 F.3d 528, 529-31 (5th
Cir. 2009).
      Because Velasquez has failed to show that his sentence is unreasonable,
the judgment of the district court is AFFIRMED.




                                        2